Maclean, J.
.The plaintiff appeals from two orders herein, one of May 18, 1908, opening, vacating and setting aside, without terms, a default judgment entered by the plaintiff on May 15, 1908, and granting the defendant leave to answer; and the other of May 25, 1908, denying plaintiff’s motion for a resettlement of the earlier order.
While it is true, “ whether a court shall modify or change an order already made by it is a question addressed to its discretion, and over its exercise an appellate court has no control ” (Place v. Hayward, 100 N. Y. 626), it is also true that an appellate court has control when the order moved to be resettled fails to recite all papers used or read *225upon the application. American Audit Co. v. Industrial Federation, 87 App. Div. 275. The determination, stated later herein, of the appeal from the order vacating the judgment and granting leave to defendant to answer, makes unnecessary more than a pro forma dismissal of the appeal from the order denying resettlement; and as omissions or misstatement, if any there were, affected no substantial right, the appeal from the order denying resettlement will be dismissed.
The order vacating the judgment and granting leave to answer must be reversed, because, if it be regarded as an order opening a default and granting leave to plead, a copy of the proposed pleading was not annexed to the motion papers (Schumpp v. Interurban Street Railway Co., 81 App. Div. 576); or, if it be regarded as an order extending time to answer, for such was in effect the short notice of motion, and the vacation of an irregular or erroneous judgment under the application for “ such other and further relief,” because the judgment, though it might be termed a snap judgment, was, so far as the record discloses, neither irregular nor erroneous. While all further proceedings herein had been stayed by an order of May 11, 1908, requiring the plaintiff to show cause why the defendant herein should not be furnished with a bill of particulars, that order stayed all further proceedings only “ until the hearing and determination of this motion,” and the only mode of judicially determining that motion was by the entry of an order of determination. Smith v. Spalding, 30 How. Pr. 339, 342. The plaintiff was under stay until the entry of such order; • and, entering his judgment thereafter, notwithstanding he had served no notice of entry of the order, he was within his right, because the order denying the application for a bill of particulars contained no further stay, not even direction for the service of notice, which notice would be effectual in limiting the time to appeal therefrom, but not the right to enter judgment on default.
The order vacating the judgment and granting leave to answer is reversed, with ten dollars costs and disbursements, the judgment reinstated, and the motion denied with ten *226dollars costs, but with leave to renew upon proper and sufficient papers.
The appeal from the order denying resettlement is dismissed, without costs or disbursements.
Gildersleeve and Seabury, JJ., concur.
Appeal dismissed, without costs or disbursements.